Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim recites a computer program per se.  Computer programs per se, not stored on a computer readable medium, are abstract ideas.  Computer programs per se are not capable of performing any function (See MPEP 2106). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 9 and 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Transforming Assessment (“Augmented reality music band”, URL: https://www.youtube.com‌/watch?v=5tSFk2obT3E, herein after referred to as “TA”) in view of Bar-Zeev et al. (PGPUB Document No. US 2012/0113092, hereinafter referred to as "Bar") in view of Jung (PGPUB Document No. US 2013/0023342).
Regarding claim 1, TA teaches a display control apparatus comprising: 
And a control unit (the required unit of the device that is viewing and enabling the AR content as shown in the video) configured to display an image in which a plurality of display content items are superimposed on a photographed image (the AR music band is superimposed on the QR marker at the beginning of the clip, wherein the marker is captured by the camera of the device viewing the AR content);
The control unit is implemented via at least one processor (the required processor that enables the viewing and enabling the AR content as shown in the video).

However, TA does not expressly teach a state detection unit configured to detect a state of a user who controls the display control apparatus.
Bar teaches a state detection unit configured to detect a state of a user who observes an image (determining what object the user is focused on, Bar: 0142, FIG.15); and to control a behavior of each of the display content items according to the state of the user (the determined object becomes focused (Bar: 0138), whereas other objects are blurred (Bar: 0146)); the state detection unit implemented via at least one processor (processing unit 4 of Bar (Bar: 0142)).
Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the AR system disclosed by TA such that the AR system of Bar utilizes the HMD device of Bar for viewing the AR content at various positions (Bar: 0037), wherein the user is able to focus on an AR object of interest. The combination of teachings are beneficial, because this enables an improved method of viewing/interacting with AR contents.

Further, the combined teachings as applied above does not expressly teach but Jung teaches controlling a behavior audio information according to the state of the user (Jung teaches the concept of adjusting the sound according to the position of the user (Jung: 0032). The position of the user corresponds to the state of the user).
Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such that the music played by the band of TA is adjusted according to the location of the user, because this enables an added sense of realism.
 
Regarding claim 2, the combined teachings as applied above teach the display control apparatus according to claim 1, wherein the state detection unit is further configured to detect an attention region to which the user is paying attention in the image (“determines the user's current focal region", Bar: 0142), and wherein the display control unit is further configured to change the behavior of at least one of the display content items included in the attention region (the determined object comes in to focus whereas other objects are blurred, Bar: 0146). 

Regarding claim 3, the combined teachings as applied above teach the display control apparatus according to claim 2, wherein the control unit is further configured to increase a quality of the at least one of the display content items included in the attention region (moving in to focus from a blurry state (Bar: 0146) corresponds to increasing a quality of the display content). 

Regarding claim 9, the combined teachings as applied above teach the display control apparatus according to claim 2, wherein the state detection unit is further configured to detect the attention region as a certain region in the image displayed on the display (The Examiner believes that any region of focus (taught by Bar) corresponds a “certain region” in the image as claimed). 

Regarding claim 17, the combined teachings do not expressly teach but Jung teaches the display control apparatus according to claim 1, wherein the audio information corresponds to the image, and wherein the control unit is further configured to control setting of the audio information according to the state of the user (Jung teaches the concept of adjusting the sound according to the position of the user (Jung: 0032). The position of the user corresponds to the user state and the adjusted sound corresponds to controlling the audio setting, as presently claimed).
Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such that the music played by the band of TA is adjusted according to the location of the user, because this enables an added sense of realism.

Regarding claim 18, the combined teachings do not expressly teach but Jung teaches the display control apparatus according to claim 1, wherein the control unit is further configured to control setting of the audio information according to a position of the display control apparatus or an orientation of the display control apparatus (Jung teaches the concept of adjusting the sound according to the position of the user (Jung: 0032)). Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such that the music played by the band of TA is adjusted according to the location of the user, because this enables an added sense of realism.

Claim 19 is a corresponding method claim of claim 1 and the limitations of claim 19 are substantially similar to the limitations of claim 1.  Therefore, it has been analyzed and rejected substantially similar to claim 19.

Claim 20 is a corresponding computer program claim of claim 1 and the limitations of claim 20 are substantially similar to the limitations of claim 1. Therefore, it has been analyzed and rejected substantially similar to claim 20. Further, the Examiner submits that the inherent software required for running the AR content of TA corresponds to the claimed program.

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over TA in view of Bar in view of Jung as applied to claim 3 above, and further in view of Jones et al. (PGPUB Document No. US 2008/0036875).
Regarding claim 4, the combined teachings as applied above teach the control unit is further configured to increase a quality of the at least one of the display content items included in the attention region (moving in to focus from a blurry state (Bar: 0146)).
However, the combined teachings do not expressly teach increasing quality corresponding to increasing a resolution of the display content included in the attention region.  Jones teaches changing the resolution of a user focus region (Jones: 0018). Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such that the resolution of the object of focus also increases in resolution (taught by Jones), because this enables an improved/alternate method of viewing contents of interest.

Claims 6-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over TA in view of Bar in view of Jung as applied to claims 2 above, and further in view of Piippo et al. (PGPUB Document No. US 2013/0086077).
Regarding claim 6, the combined teachings as applied above do not expressly teach an operation detection unit configured to detect an operation of the user, wherein the control unit is further configured to add display corresponding to the operation of the user to the at least one of the display content items included in the attention region. 
However, Piippo teaches an operation detection unit configured to detect an operation of the user, wherein the control unit is further configured to add display corresponding to the operation of the user to the at least one of the display content items (“user associates (e.g., uploads, writes, attaches, selects, links, etc.) one or more information items, via the applications 107, with the one or more objects” (Piippo: 0052), wherein the one or more objects are augmented reality objects (Piippo: 0049). The comments may be reviews/ratings of a restaurant (Piippo: 0052)) included in the attention region (the user selected area during the commenting process corresponds to the attention region (“the user can select a point or multiple points on the user interface”, Piippo: 0052)). 
Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above to include the commenting function of Piippo, because this enables an improved method of the user interacting (leaving comments, ratings, etc. of the AR content) with the AR content.

Regarding claim 7, the combined teachings as applied above teach the display control apparatus according to claim 6, wherein the operation of the user is inputting a comment, and wherein the display corresponding to the operation of the user is a character string that displays the comment (as stated in the rejection above Piippo teaches the user writing comments such as reviews/ratings of a restaurant). 

Regarding claim 8, the combined teachings as applied above teach the display control apparatus according to claim 6, wherein the state detection unit is further configured to detect the attention region on the basis of the operation of the user (The user interacting with an AR content (such as the music band of TA or restaurant of Piippo) requires the user to look in the direction of said content. This results in the object focusing teaching of Bar to result in focusing on said content.). 

Claims 10-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over TA in view of Bar in view of Jung as applied to claim 1 above, and further in view of Emura et al. (PGPUB Document No. US 2011/0254861).
Regarding claim 10, the combined teachings as applied above teach, wherein the control unit is further configured to cause a plurality of objects to be displayed by using each of the display content items (TA discloses a plurality of AR objects each associated with respective AR contents), the objects having display positions defined in the space (people at the associated markers being displayed at different positions within the AR space of TA). 

However, the combined teachings as applied above do not expressly teach but Emura teaches 
Wherein the state detection unit is further configured to detect a position of a point of view of the user, the position being defined in a space (note the Applicant’s specification defines position as the direction and distance of the user terminal to the object being viewed (specification: 0026). Emura teaches calculating the viewpoint position and optical axis direction of the image input section 300 (Emura: 0092)),
Changing the behavior of each of the display content items on the basis of a relation between the position of the point of view and the display positions (Emura teaches displaying different level of detail information of an associated object based on the distance, Emura: 0077, FIG.8). 
Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such that the level of detail of the AR content and its associated information varies based on the distance to the user, because this enables and improved method of efficiently presenting a plurality of information to the user.

Regarding claim 11, the combined teachings as applied above teach the display control apparatus according to claim 10, wherein the control unit is further configured to increase a quality of at least one of the display content items that display respective objects having display positions closer to the position of the point of view (As stated above, Emura teaches displaying higher level of detail (quality) of information as the distance to the user is shorter, Emura: 0077). 

Regarding claim 12, the combined teachings as applied above teach the display control apparatus according to claim 10, wherein the control unit is further configured to determine whether or not each of the objects is displayed in the image on the basis of the position of the point of view and the display positions, and excludes, from a target to be depicted, at least one of the display content items that display the objects that are not to be displayed (Markers that are not within the field of view of user is excluded from presenting the associated AR content. I.e. the AR system of TA determines whether or not there is an AR marker within the field of view of the user, and displays which AR content to be displayed based on said determination (markers not within the field of view results in being excluded from being depicted)). 

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over TA in view of Bar in view of Jung in view of Emura as applied to claim 10 above, and further in view of Fialho et al. (PGPUB Document No. US 2014/0043365).
Regarding claim 13, the combined teachings as applied above, wherein the display control unit is further configured to superimpose and display each of the display content items as a layered image (At least  in the instance as shown below, the left two band members are displayed in a layered manner).

    PNG
    media_image1.png
    481
    834
    media_image1.png
    Greyscale

However, the combined teachings do not expressly teach rotating the layered image on the basis of the display positions according to movement of the position of the point of view to make each of the objects face the position of the point of view. Fialho teaches rotating the layered image on the basis of the display positions according to movement of the position of the point of view to make each of the objects face the position of the point of view (Fialho teaches rotating AR content such that it always faces the user based on the viewing location and direction of the user, Fialho: 0050, 0071). Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such that the AR contents are rotated to always face the user regardless of the user position (taught by Fialho), because this enables an improved method of presenting information to the user regardless of the user position and POV.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over TA in view of Bar in view of Jung as applied to claim 3 above, and further in view of Fialho.
Regarding claim 5, the combined teachings as applied above do not expressly teach, wherein the control unit is further configured to increase a number of points of view that correspond to the at least one of the display content items included in the attention region. 
However, Fialho teaches rotating AR content such that it always faces the user based on the viewing location and direction of the user (Fialho: 0050, 0071). This results in a plurality of points of view that correspond to the AR content of focus, as the same content is viewable from said plurality of points of view. Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such that the AR contents are rotated to always face the user regardless of the user position (taught by Fialho), because this enables an improved method of presenting information to the user regardless of the user position and POV.

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over TA in view of Bar in view of Jung as applied to claim 1 above, and further in view of Deffeyes et al. in view of Fulks et al. (PGPUB Document No. US 2014/0043322).
Regarding claim 14, the combined teachings as applied above teach a plurality of objects are displayed by using each of the display content items (See markers and the associated AR content displayed in the video of TA), the objects having display positions defined virtually on the basis of the marker in the real space (The positions of the markers in real space determines the position of the AR content within the AR space).

However, the combined teachings do not expressly teach wherein the state detection unit is further configured to detect a position of a point of view of the user on the basis of a marker disposed in a real space, the display control unit decides scale of disposition of the display positions and an initial display size of each of the objects according to a distance from the marker to the position of the point of view. 
Deffeyes teaches wherein the state detection unit detects a position of a point of view of the user on the basis of a marker disposed in a real space (Deffeyes: 0019). Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to determine the user position based on the marker disposed in real space (taught by Deffeyes), because this is merely one of the many well-known methods of determining user position within the field of augmented reality. Further, the combination of teachings yield predictable results.

Further, Fulks teaches the control unit is further configured to decide scale of disposition of the display positions and an initial display size of each of the objects according to a distance from the AR content to the position of the point of view (Fulks: 0048, 0052). Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the teachings above such that AR content are scaled based on the distance to the user, because this provides an improved sense of depth to the user (Fulks: 0048).

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over TA in view of Bar in view of Jung as applied to claim 1 above, and further in view of Deffeyes in view of Fukuda et al. (US Patent No. 6937255).
Regarding claim 15, the combined teachings as applied above teach,
A plurality of objects are displayed by using each of the display content items (See markers and the associated AR content displayed in the video of TA), the objects having display positions defined virtually on the basis of the marker in the real space (The positions of the markers in real space determines the position of the AR content within the AR space).

However, the combined teachings do not expressly teach wherein the state detection unit is further configured to detect a position of a point of view of the user on the basis of a marker disposed in a real space, and the display control unit is further configured to decide orientation in a vertical direction of each of the objects displayed by using each of the display content items according to an elevation or a depression angle of the maker with respect to the position of the point of view.
Deffeyes teaches wherein the state detection unit detects a position of a point of view of the user on the basis of a marker disposed in a real space (Deffeyes: 0019). Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to determine the user position based on the marker disposed in real space (taught by Deffeyes), because this is merely one of the many well-known methods of determining user position within the field of augmented reality. Further, the combination of teachings yield predictable results.

Further, Fukuda teaches the display control unit decides orientation in a vertical direction of each of the objects (“virtual object arranged in a real space and the rotation angles, elevation” (Fukuda: col.10, line 30-65)) displayed by using each of the display content items according to an elevation or a depression angle of the maker (“As a result of the marker analysis, …the elevation angX…relating to the posture of the marker are calculated” (Fukuda: col.10, line 30-65)) with respect to the position of the point of view. Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such that the objects are adjusted in the vertical orientation based on the elevation angle of the maker with respect to the user (taught by Fukuda), because this enables an improved method of presenting AR contents to the user regardless of vertical elevation.
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcomes the double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079. The examiner can normally be reached M-F: 9:30 - 1:30pm, 3:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID H CHU/Primary Examiner, Art Unit 2616